Citation Nr: 1039490	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
anterior cruciate ligament (ACL) reconstruction, right knee.

2.  Entitlement to an initial rating greater than 10 percent for 
mechanical back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for a low back 
condition and ACL reconstruction, right knee, and assigned 
noncompensable ratings.  In June 2005, another rating decision 
was issued by a special claims processing unit in Cleveland, 
Ohio, which assigned an initial rating of 10 percent for 
mechanical back syndrome (previously a low back condition) and 
continued the noncompensable rating for ACL reconstruction.  In 
December 2006, the St. Petersburg RO increased the Veteran's 
initial rating for ACL reconstruction, right knee, to 10 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In a July 2006 statement, the Veteran expressed disagreement with 
the results of his February 2005 VA examination, alleging that 
the amount of pain he experiences and the effects on his 
occupation were not taken into consideration by the examiner in 
assessing the severity of his service-connected conditions.  
Therefore, he asked to be scheduled for another VA examination.  

In the September 2010 brief, the Veteran's representative also 
asked that the Veteran be provided with a more recent VA 
orthopedic examination.  The Veteran's VA examination was 
conducted in February 2005, nearly five years ago.  Accordingly, 
a remand is warranted for a VA examination in order to assess the 
current severity of the Veteran's service-connected mechanical 
back syndrome and right knee ACL reconstruction.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the severity of his 
(1) service-connected mechanical back syndrome 
and (2) service-connected ACL reconstruction, 
right knee.

The claims folder should be made available to 
and reviewed by the examiner.  All necessary 
tests, including X-rays if indicated, should 
be performed.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected mechanical back 
syndrome and right knee ACL reconstruction.  

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected low back disability and 
fully describe the extent and severity and 
those symptoms.  

The examiner should report the range of motion 
of the (1) lumbar spine, in degrees, and (2) 
right knee, in degrees.  

The examiner should note, for both the lower 
back and right knee, whether, upon repetitive 
motion, there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to be 
additional range of motion loss due to: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; or 
(4) incoordination.  The examiner should also 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine and/or right knee is used 
repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should document the number of 
weeks, if any, during the past 12 months, that 
the Veteran has had "incapacitating 
episodes," defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.

The examiner should state whether there is any 
evidence of recurrent subluxation or lateral 
instability of the right knee, and if so, to 
what extent.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2.  Review the medical opinion obtained to 
ensure that the remand directives have been 
accomplished, and return the case to the 
examiner for completion of the inquiry if all 
questions posed are not answered.  

3.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

